Citation Nr: 0727922	
Decision Date: 09/06/07    Archive Date: 09/14/07	

DOCKET NO.  07-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1951 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The veteran's application for an 
advance upon the docket was granted by the Board in August 
2007.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal have been requested or 
obtained.

2.  Neither hearing loss nor tinnitus is shown in any 
objective medical or other evidence at any time during or for 
decades after the veteran separated from service, and the 
only competent clinical opinion on file is against a finding 
that hearing loss and tinnitus, first shown some 50 years 
after the veteran was separated from service, is attributable 
to any incident, injury, disease, or exposure during active 
military service.  


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in April 2006, 
prior to the issuance of the initial adverse rating action 
now on appeal from July 2006.  This notice informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical records and 
recent VA outpatient treatment records were collected for 
review.  The veteran was provided a VA audiometric 
examination with review of the claims folder and a request 
for opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
All-known available evidence has been collected for review.  
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss) which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(d).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech at 500, 1,000, 
2,000, 3,000 an 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from o to 20 decibels, and that threshold levels above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The veteran's DD Form 214 shows that he was 
assigned duties in aircraft maintenance, and this is 
consistent with his claim that he served as a helicopter 
repairman during service.  However, the service medical 
records on file contain no complaints, finding, treatment or 
diagnosis for hearing loss or tinnitus.  Although all testing 
conducted during service was by whispered and/or spoken voice 
(the standard at the time these examinations were conducted), 
the veteran's hearing was noted to be entirely normal "15/15" 
by whispered voice at dates of preinduction examinations 
conducted in March and December 1951, and at the time of 
service separation in November 1953.  The physical 
examination for separation also noted that the ears and drums 
were normal.  There is no indication that the veteran had any 
complaints regarding hearing loss at any time during service.

The veteran filed his initial claim for VA benefits in the 
same month he was separated from service in November 1953, 
and there was no claim made with respect to hearing loss or 
tinnitus at this time.  Following the veteran's service 
separation in November 1953, there is a complete absence of 
any objective clinical or other evidence that the veteran had 
hearing loss or tinnitus, or sought treatment for these 
problems, at any time until the first objectively documented 
complaint of hearing loss (but not tinnitus) in a VA 
outpatient treatment record of September 2005, at a time when 
the veteran was 75 years old, and some 52 years after he had 
been separated from military service in 1953.  

In July 2006, the veteran was provided a VA audiometric 
examination which included a review of the evidence on file 
in his claims folder.  The veteran reported serving in the 
Army Air Corps from 1951 to 1953 as an aircraft mechanic.  He 
said that following separation from service he served as an 
auto mechanic until his retirement in 1992, a period of some 
40 years.  The veteran also reported periodic rabbit hunting 
over the same time period.  The report of examination states 
that when asked about the onset of his problems with hearing, 
the veteran replied that "he cannot be sure but he suspects 
about the last five years or so."  The examiner wrote that he 
specifically asked the veteran if he had difficulty hearing 
at the time of his civilian retirement in 1992 and the 
veteran said "no" (quotes in original).  When asked about 
onset of his tinnitus "he had first said it was about the 
same as his hearing loss, then backtracked and said he could 
not be sure."  Pure tone decibel thresholds recorded from 
objective audiometric testing revealed that the veteran had 
entirely normal hearing from 500 to 2,000 Hertz for the right 
ear and 500 to 1,000 Hertz for the left ear, with definite 
hearing loss disability at all other relevant frequencies.  
Speech discrimination was 88 percent for the left ear and 
94 percent for the right ear.  

The VA audiologist reviewed the claims folder and opined that 
it was not as likely as not that hearing loss or tinnitus 
were in any way related to the veteran's active military 
duty.  He pointed out the complete absence of any objective 
evidence of hearing loss or tinnitus at any time during or 
for decades after service, and he also pointed out that the 
veteran had an asymmetrical hearing loss at present, worse on 
the left, which would not be consistent with noise induced 
hearing loss in service.  The examiner also noted that the 
veteran had worked as an auto mechanic for some 40 years 
following service and that he occasionally hunted.

A clear preponderance of the evidence on file is against the 
veteran's claims for service connection for hearing loss and 
tinnitus.  There is simply no objective clinical or other 
evidence on file which in any way shows or suggests that the 
veteran manifested hearing loss and tinnitus at any time 
during, or to a compensable degree within the first year 
following separation from service.  The very first objective 
evidence of any complaint of hearing loss (but not tinnitus) 
was in 2005, over 50 years after the veteran separated from 
service.  The first objective evidence that the veteran met 
the regulatory threshold for awards of service connection for 
hearing loss disability is in the VA audiometric examination 
of July 2006, which was also well over 50 years after he was 
separated from service.  

The veteran clearly reported to the VA audiologist that he 
did not believe he had hearing loss at the time of his 
civilian retirement in 1992, and while he was not entirely 
sure, he related the onset of hearing and tinnitus only some 
five or so years prior to the date of examination in 2006.  
The VA audiologist who conducted the examination and review 
of the objective evidence opined that the veteran's current 
hearing loss and tinnitus were unrelated to incidents of 
service.  He noted the veteran's reported history, the 
absence of objective evidence of hearing loss at any time 
during or for decades after service, the veteran's lengthy 
post-service exposure to a loud noise environment as an auto 
mechanic (and occasional hunter), and the veteran's 
objectively documented asymmetrical hearing loss, left worse 
than right, as reasons for this opinion.  The veteran 
submitted no competent clinical opinion supporting his claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


